Citation Nr: 1203915	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for hepatitis C with cirrhosis of the liver.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to an increased rating for the residuals of a fracture of the right radius, currently rated as 20 percent disabling, will be addressed in a separate decision).

(The issue of entitlement to an increased rating for right ulnar neuropathy, currently rated as 30 percent disabling, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a June 1991 rating decision, the RO granted service connection for hepatitis C and assigned an initial 10 percent evaluation, effective March 12, 1991.  The Veteran disagreed with the initial rating and, in a December 1991 rating decision, the RO assigned an increased rating of 30 percent, effective March 12, 1991.  In a July 1992 rating decision, the RO denied the Veteran's claim of TDIU.  

In March 1995, June 1996, February 1998 and June 1999, the Board remanded the claims for further development.  In the June 1996 decision, the Board also awarded an earlier effective date of September 14, 1990, for service connection for hepatitis C with cirrhosis of the liver.

In May 2001, the Board issued a decision denying entitlement to an initial evaluation higher than 30 percent for hepatitis C, and a TDIU rating.  The Veteran appealed the May 2001 decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In an October 2002 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Partial Remand.  In June 2003, the Board remanded the claims for additional development.

In a June 2004 decision, the Board again denied the Veteran's claim of entitlement to an initial rating higher than 30 percent for hepatitis C.  In the same decision, the Board remanded the claim for a TDIU rating for additional development.

The Veteran appealed the June 2004 decision denying an initial evaluation higher than 30 percent for hepatitis C to the Court.  In a December 2005 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.  In July 2006, the Board remanded the issue for additional development.  

In a November 2004 decision, the Board denied entitlement to a TDIU rating.  The Veteran appealed this decision to the Court.  In a June 2006 Order, the Court remanded the claim to the Board.  The parties to the Joint Motion determined that the Veteran had requested a travel board hearing with respect to his claim for a TDIU rating.   

In May 2007, the Board remanded the claim of entitlement to a TDIU rating, the claim of entitlement to an initial rating higher than 30 percent for hepatitis C, and two other issues (entitlement to service connection for a right shoulder disability and entitlement to an initial rating higher than 30 percent for right ulnar neuropathy) that had been certified to the Board, for the purpose of scheduling the Veteran for a travel board hearing, in accordance with the June 2006 Joint Motion.

Independent of the May 2007 remand, the Veteran submitted a substantive appeal of the issue of entitlement to a disability rating in excess of 20 percent for the residuals of a fracture of the right radius, in which he requested a travel board hearing with respect to that claim.

In March 2008, the Veteran testified before the undersigned, who had not previously been involved in this appeal, at a hearing that was held at the RO.  He provided testimony on each of the issues listed in the May 2007 Board remand, in addition to the issue of entitlement to a rating in excess of 20 percent for the residuals of a fracture of the right radius.  At this hearing, the Veteran was represented by the Disabled American Veterans.  A transcript of the hearing is of record.

In June 2009, the Board remanded the claim of entitlement to a TDIU rating, the claim of entitlement to an initial rating higher than 30 percent for hepatitis C, the claims of entitlement to service connection for a right shoulder disability and entitlement to an initial rating higher than 30 percent for right ulnar neuropathy, as well as the claim of entitlement to an increased rating for the residuals of a fracture of the right radius, currently rated as 20 percent disabling, that had been certified to the Board after the May 2007 remand, for additional development.  The June 2009 remand listed the Disabled American Veterans as the representative for each of the claims.  However, an April 2003 fee agreement with private attorney Kathy A. Lieberman shows that she is the representative for the claims of entitlement to an initial evaluation higher than 30 percent for hepatitis C, and a TDIU rating.  The April 2003 fee agreement limits her representation of the Veteran to these two claims.  The Veteran has not since revoked her authority to represent him on these claims, and she has not withdrawn her representation with respect to these claims.  Accordingly, Kathy A. Lieberman is the proper representative with respect to the claims of entitlement to an initial evaluation higher than 30 percent for hepatitis C, and a TDIU rating.  The record otherwise contains a properly executed VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, showing that the Veteran appointed DAV as his representative in July 2001.  This appointment has not since been revoked.  Accordingly, the Disabled American Veterans is the proper representative for the other claims in appellate status (entitlement to an increased rating for the residuals of a fracture of the right radius, currently rated as 20 percent disabling, and entitlement to an increased rating for right ulnar neuropathy, currently rated as 30 percent disabling, which are addressed in a separate decision).

In a May 2011 rating decision, the Appeals Management Center granted the Veteran's claim of entitlement to service connection for a right shoulder disability, effective January 23, 2004.  This decision constituted a complete grant of the benefits sought on appeal with respect to this issue.  The Veteran has not disagreed with either the rating assigned, or the effective date of service connection.  Accordingly, the issue is no longer in appellate status and the Board will not further address the right shoulder disability.

In August 2011, the Veteran filed a motion to advance his case on the Board's  docket based upon advanced age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (1) (2011).  The Board granted this motion in August 2011.

In July 2003, the Veteran raised a claim of entitlement to special monthly compensation based upon the loss of use of his right arm.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating higher than 60 percent for hepatitis C with cirrhosis of the liver is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's hepatitis C with cirrhosis of the liver has been manifested by moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, irritability, and a mood disorder.

2.  The Veteran's hepatitis C with cirrhosis of the liver, right ulnar neuropathy, residuals of a fracture of the right radius, right shoulder disability, and surgical scar on the right elbow have a combined disability rating of 80 percent.  His service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for hepatitis C with cirrhosis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Codes (DCs) 7312, 7345 (2001), 7312, 7345, 7354 (2011).  

2.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this decision, the Board grants the Veteran's claim for a TDIU rating, which constitutes a complete grant of the benefits sought with respect to that claim.  As such, no discussion of VA's duties to notify or assist with respect to the claim of entitlement to a TDIU rating is necessary.

With respect to the claim of entitlement to an increased initial rating for hepatitis C with cirrhosis of the liver, the appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to the increased initial rating claim.

As to VA's duty to assist, VA has associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records, and afforded him examinations with respect to the claim in May 1995, October 1996, May 1998, July 1998, March 2000, August 2003, October 2005, November 2006, August 2009, and March 2011.  

To the extent that the record supports the grant of an increased initial rating of 60 percent, the reports of VA examination are thorough and supported by the outpatient treatment records.  The examinations in this case are thus adequate bases upon which to make a decision.  However, to the extent that further clarification is needed as to whether the Veteran is entitled to a rating higher than 60 percent for hepatitis C with cirrhosis of the liver, the Board is remanding the claim for an additional examination and opinion, as explained in the remand section of the decision below.

The Veteran has not indicated that he has received any treatment aside from that which is already of record.  The Board thus concludes that there are no additional treatment records outstanding.  

The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

The record reflects that following a July 1988 double coronary artery bypass graft (CABG) at a VA hospital, the Veteran developed malaise and fatigue.  His symptoms persisted, and after medical workup in September 1990, he was diagnosed with hepatitis C.  As no alternative risk factor for the infection could be identified, his hepatitis C was determined to be the result of a blood transfusion he received while undergoing the July 1988 CABG.  A March 1991 liver biopsy confirmed cirrhosis of the liver associated with hepatitis C.

The Veteran seeks an initial rating higher than 30 percent for his hepatitis C with cirrhosis.  He contends that fatigue and gastrointestinal problems associated with his hepatitis C prevent him from being able to work, and that he is therefore entitled to a rating higher than 30 percent.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).   

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The regulations for rating disabilities of the liver were revised during the pendency of the Veteran's appeal, effective July 2, 2001.  See Schedule of Rating Disabilities:  Disabilities of the Liver, 66 Fed. Reg. 29488 (May 31, 2001).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  The Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's hepatitis C with cirrhosis of the liver is currently rated as 30 percent disabling under the old diagnostic criteria of DC 7345, which pertains to infectious hepatitis.  See 38 C.F.R. § 4.114, DC 7345 (2001).  As a liver biopsy in March 1991 confirmed cirrhosis of the liver, which subsequently was determined to be related to the Veteran's hepatitis C, and the Veteran's liver function tests have been abnormal throughout the appeal period, the diagnostic criteria pertaining to cirrhosis of the liver are also applicable.  See 38 C.F.R. § 4.114, DC 7312 (2001 and as amended in 2002).  Additionally, as the 2001 regulatory amendments added a new diagnostic code specifically addressing hepatitis C (DC 7354), the diagnostic criteria pertaining to that code are also applicable.  See 38 C.F.R. § 4.114, DC 7354 (2002).  

Prior to July 2, 2001, a 30 percent rating was warranted under DC 7345 for infectious hepatitis where there was minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A higher rating of 60 percent was warranted for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent rating was warranted for marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, DC 7345 (2001).  

Prior to July 2, 2001, DC 7312 provided for a 30 percent rating for moderate cirrhosis of the liver with dilation of superficial abdominal veins, chronic dyspepsia, and slight loss of weight or impairment of health.  A 50 percent rating was warranted for moderately severe cirrhosis with definite enlargement of the liver and abdominal distension due to early ascites and with muscle wasting and loss of strength.  A 70 percent rating was warranted for severe cirrhosis with ascites requiring frequent tapping, or recurrent hemorrhages from esophageal varices, aggravated symptoms and impaired health.  A 100 percent rating was warranted for pronounced cirrhosis with aggravation of the symptoms for moderate and severe, necessitating frequent tapping.  38 C.F.R. § 4.114, DC 7312 (2001).  

Effective July 2, 2001, the rating criteria for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C) were amended to provide for a 40 percent rating for daily fatigue, malaise, and anorexia, with minor weight loss and hepatolomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatolomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, but not occurring constantly.  A 100 percent rating is warranted for near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7345 (2002).  These same criteria apply for rating hepatitis C.  See 38 C.F.R. § 4.114, DC 7354.

Sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code.  However, the same signs and symptoms may not be used as the basis for an evaluation under DC 7345 or DC 7354 and under a diagnostic code for sequelae.  38 C.F.R. § 4.114, DCs 7345 and 7354, Note 1, referencing 38 C.F.R. § 4.14 (2011).  

For purposes of evaluating conditions under DC 7345 or DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DCs 7345 and 7354, Note 2.

Effective July 2, 2001, the rating criteria for cirrhosis of the liver were amended to provide for a 30 percent rating for portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 50 percent rating is warranted for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent rating is warranted for a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  A 100 percent rating is warranted for generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment:  hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, DC 7312.

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  "Minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.  "Baseline weight" is the average weight for the two-year-period preceding onset of the disease.  Id.  

The Board turns now to an evaluation of whether the Veteran is entitled to a rating higher than 30 percent under the diagnostic code under which he is currently rated (old DC 7345).  The first criteria for consideration is the severity of the Veteran's liver damage.  The record in this regard reflects that over the course of the appeal, the Veteran's treating physicians have differed in their assessments of the severity of his liver damage.  On balance, however, the record supports a finding that throughout the pendency of the appeal, the degree of the Veteran's liver damage has most closely approximated moderate liver damage, such that this element of the criteria for an increased rating of 60 percent is satisfied.  

On VA examination in March 2000, the Veteran's liver damage was determined to be only minimal, based upon a review of laboratory results, previous ultrasound results, and the Veteran's history, which showed no evidence of ascites, increase in liver and spleen size, or evidence of worsening cirrhosis.  Additionally, an August 2009 ultrasound revealed only minimal cirrhosis.  In contrast, surgical records dated in June 2003 show that the Veteran's liver was determined to be grossly cirrhotic on visual inspection, and on VA examination in April 2011, the examiner determined that the Veteran's liver disease was moderate to moderately severe in degree, given his cirrhosis, reports of fatigue, and enlargement of the liver (palpable three fingerbreadths below the rib margin).  Notably, despite the discrepancy in the assessments of the severity of his disease, the Veteran's reported symptoms, laboratory findings, and degree of enlargement of the liver were no different at the time of the April 2011 examination than at the time of the March 2000 examination.  Therefore, the Board concludes that the assessments of the severity of his liver damage as only minimal carry limited probative weight.

The remainder of the record clearly weighs in favor of a finding that the severity of his liver damage is most appropriately classified as moderate.  A March 1991 liver biopsy confirmed cirrhosis of the liver associated with hepatitis C.  The confirmation of cirrhosis in 1991 demonstrates that the Veteran's liver disease has been advanced throughout the pendency of the appeal.  See Stedman's Medical Dictionary 355 (27th ed.2000) (defining cirrhosis as endstage liver disease characterized by diffuse damage to hepatic parenchymal cells).  Treatment records dated throughout the appeal period also show that the Veteran has had chronically elevated liver function tests (manifested predominantly by an elevated alkaline phosphatase level) that for the most part have remained stable.  Although his liver function tests decreased on Interferon therapy, Interferon therapy ultimately was not successful, and his liver function tests never dropped to normal levels.  Clinical records also show enlargement of the liver and complaints of disabling fatigue associated with hepatitis throughout the appeal period, each suggestive of disease that is more than minimal in degree.

The clinical evidence overall shows that throughout the appeal period, the Veteran has had an enlarged liver with cirrhosis and chronically elevated liver function tests.  These manifestations are consistent with liver damage that is at least moderate in degree.  Despite that some of the Veteran's treating physicians have classified the severity of his liver disease as minimal, rather than moderate, the preponderance of the medical evidence of record supports a finding that throughout the appeal, the Veteran's liver damage has most closely approximated damage that is at least moderate in degree.  

The record also reflects recurrent disabling gastrointestinal disturbances, in the form of severe gas and constipation, satisfying an additional element of the criteria for a 60 percent rating under the old diagnostic criteria of DC 7345.  In March 1992 testimony before a Decision Review Officer (DRO), the Veteran complained of chronic gastrointestinal problems.  He described his gastrointestinal problems as manifested by severe gas and constipation.  He denied experiencing heart burn or diarrhea.  VA clinical records post-dating the March 1992 DRO hearing show continued complaints of severe constipation and bloating and gas associated with eating and drinking.  The Veteran reported an average frequency of bowel movements of every three days.  In January 1995, the Veteran's constipation was treated with B12 injections, which resulted in significant improvement in frequency of bowel movements.  He continued, however, to experience severe gas and occasional nausea.  

On VA examination in October 1996, the Veteran complained of occasional nausea but denied vomiting.  In July 1998, he complained of increased abdominal distress related to severe bloating after eating and drinking.  On VA examination in March 2000, the Veteran described his gastrointestinal problems as being so severe that he frequently was unable to leave the house, and had to plan his meals so as to not conflict with having to leave the house.  Work up since March 2000 has failed to reveal an etiology of the Veteran's complaints apart from his hepatitis C, and clinical records and reports of VA examination dated through May 2011 show continued complaints of gas and bloating.  

Given that the Veteran's gastrointestinal complaints have not definitively been related to an etiology other than his hepatitis C with cirrhosis, the Board concludes, resolving doubt in the Veteran's favor, that his gastrointestinal complaints are related to his hepatitis C and cirrhosis of the liver.  The Board additionally concludes that his gastrointestinal problems throughout the pendency of the appeal may be categorized as disabling recurrent episodes of gastrointestinal disturbance, as he often has to postpone a meal in order to accomplish some task or leave the house, so as to avoid the severe gas and bloating he experiences, such that this element of the criteria for a 60 percent rating under the old diagnostic criteria of DC 7345 is satisfied.

Turning next to fatigue, the third element required for an increased rating of 60 percent, the Board again finds that the evidence of record supports a conclusion that throughout the pendency of the appeal, the Veteran has had fatigue associated with hepatitis C, such that this element of the criteria for a 60 percent rating is met.  Throughout the pendency of the appeal, the Veteran has complained of fatigue that is so disabling that he is unable to work.  Clinical records dated since the July 1988 CABG show that the Veteran never resumed his work as an electrician following the surgery, as a result of fatigue associated with hepatitis C.  Records dated in 1992 were notable for fatigue that persisted despite the cessation of Interferon therapy.  In a November 1992 letter, the Veteran's treating physician stated that the Veteran continued to suffer chronic fatigue that limited his activities.  The physician indicated that he felt that the Veteran's complaints of fatigue were genuine, and were related to his chronic hepatitis C infection.  Clinical records and reports of VA examination post-dating the November 1992 letter demonstrate continued complaints of fatigue.  On some occasions, the Veteran's fatigue was noted to be alleviated with resting, enabling him to continue activity following rest.

Numerous physicians have attributed the Veteran's inability to work, at least in part, to fatigue associated with hepatitis C.  For example, on a VA Social & Industrial Survey in June 1995, the examiner determined that the Veteran had social and occupational dysfunction as a result of his hepatitis C that would be even more severe were it not for his supportive environment, and in an August 2005 letter, the physician who performed the Veteran's June 2003 cholecystectomy opined that the Veteran was unable to do any job involving physical labor as a result of a lack of "energy" attributable to his hepatitis C.  The Board acknowledges that records dated in March 2000 and March 2003 show that the Veteran reported he was currently working on building a house.  However, on VA examination in August 2003, the Veteran clarified that he worked on the house for an hour at a time, after which time he had to rest.  As the Veterans' capability to engage in house-building was limited to an hour at a time as a result of his fatigue, the Board does not consider the Veteran's house-building activity to weigh against a finding that he has debilitating fatigue associated with his hepatitis C with cirrhosis.

The Board acknowledges that the record presents some questions as to what degree, if any, the Veteran's fatigue is related to nonservice-connected disabilities.  For example, records dated in June 1992 show that it was felt that it was possible that his fatigue was related to his nonservice-connected hypothyroidism.  However, subsequent records do not show similar concerns.  Therefore, resolving doubt in the Veteran's favor, the Board concludes the record as a whole supports a finding that the Veteran experiences debilitating fatigue as a result of his hepatitis C.  Accordingly, this element of the criteria for a 60 percent rating under the old diagnostic criteria of DC 7345 is satisfied.

The Board now turns to the final element required for a 60 percent rating:  mental depression.  The record in this regard reflects isolated complaints of depression and numerous complaints of irritability.  The Veteran's complaints of irritability began during Interferon therapy but continued following the cessation of that therapy.  At the March 1992 DRO hearing, the Veteran complained of chronic depression and irritability, explaining that he was depressed because he was unable to work as a result of fatigue and discomfort associated with his hepatitis C.  In January 1995, the Veteran was diagnosed with an explosive temper.  He reported having an increased temper since initiating Interferon therapy.  

On VA psychiatric examination in May 1995, the Veteran complained of insomnia and decreased energy, and depression related to not being able to continue his work as an electrician.  He stated that he got aggravated very easily, and that he had trouble with decreased short term memory since the July 1988 CABG.  Mental status examination resulted in a diagnosis of intermittent explosive disorder.  As the Veteran also reported experiencing difficulty with his temper before he was diagnosed with hepatitis C, the examiner determined that the explosive disorder was not due to the direct physiological effects of a substance or a general medical condition.  On VA psychiatric examination in October 1996, however, the Veteran was diagnosed with a mood disorder secondary to his general medical condition, including hepatitis C.

Although the evidence of record does not conclusively establish that the Veteran has mental depression related to his hepatitis C, the evidence does suggest that the Veteran has a mood disorder that is at least in part related to his hepatitis C.  Whether this element of the criteria for a 60 percent rating is satisfied, however, is not determinative of the Veteran's claim for an increased rating.  38 C.F.R. § 4.21 provides that all the findings specified for a disability rating are not required to be shown in each case.  Id.  Rather, there only need be findings sufficiently characteristic to identify the disease and the disability therefrom.  Id.  

In this case, the Veteran conclusively meets the other criteria (moderate liver damage, disabling recurrent episodes of gastrointestinal disturbance, and fatigue) for a 60 percent rating.  Given that he meets these criteria, and the evidence of records suggests that he has a mood disorder at least in part related to his hepatitis C, the Board finds that on balance, the Veteran's hepatitis C with cirrhosis more closely approximates the criteria for a 60 percent rating under the old diagnostic criteria of DC 7345.  The Board further finds that these criteria have been met throughout the pendency of the appeal.  In this regard, the Board has considered whether a staged rating is appropriate; however, in the present case, the evidence of record fails to reveal any distinct time periods during which the symptomatology associated with the Veteran's hepatitis C with cirrhosis has significantly changed, and as such, the Board finds that a uniform evaluation is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating whether the Veteran is entitled to a rating higher than 60 percent for his hepatitis C with cirrhosis, the Board finds that the record requires clarification, such that the issue of entitlement to a rating higher than 60 percent for hepatitis C with cirrhosis will be remanded, as explained in the remand portion of the decision below.
TDIU

The Veteran filed his claim for service connection for hepatitis C in June 1991.  In October 1991, he filed a claim of entitlement to a TDIU rating, asserting that  fatigue and discomfort associated with his hepatitis C, and pain and limited range of motion in his right upper extremity prohibit him from obtaining or maintaining substantially gainful employment.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran is currently service-connected for hepatitis C, rated as 60 percent disabling by this decision, right ulnar neuropathy, rated as 30 percent disabling, the residuals of a fracture of the right radius, rated, by separate decision issued in tandem with this decision, as 20 percent disabling based upon impairment of the radius, and 10 percent disabling based upon arthritis with noncompensable limitation of motion, a right shoulder disability, rated as 20 percent disabling, and for a surgical scar on the right elbow, rated as noncompensably disabling, for a combined disability rating of 80 percent.  As he has a single disability rating of 40 percent or higher, and a combined disability rating higher than 70 percent, he meets the schedular criteria for a TDIU rating.  

A review of the record reveals that the Veteran is a high school graduate who has worked primarily as an electrician.  He has been unemployed since July 1988, when he underwent a double coronary artery bypass graft.  During the surgery, the Veteran received a blood transfusion, as a result of which he is presumed to have contracted hepatitis C.  The record reflects that the Veteran is an amateur bee keeper and that he sells some of the honey derived from his bee keeping.  There is no indication, however, that the money he receives from the sale of honey amounts to more than marginal employment.  See 38 C.F.R. § 4.16(a) (2011).

The remaining question before the Board therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  

After reviewing the evidence of record, the Board concludes that on balance, the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Clinical records dated from July 1988 to May 2011, and reports of VA examination dated in May 1995, October 1996, May 1998, July 1998, March 2000, August 2003, October 2005, November 2006, August 2009, and March 2011, show that the Veteran has consistently reported experiencing disabling fatigue as a result of his hepatitis C.  Notably, in the May 1998 report of VA examination, the examiner indicated that the degree of fatigue associated with hepatitis C does not always correlate with the degree of liver damage; that is to say, some patients with minimal evidence of hepatitis by liver biopsy have severe fatigue, whereas some patients with severe damage have minimal fatigue.  

Numerous VA examiners and treating physicians have determined that the Veteran's ability to work is inhibited or impossible as a result of his hepatitis C.  For example, on VA examination in May 1995, the examiner determined that the fatigue associated with the Veteran's hepatitis C with cirrhosis inhibited his ability to work in his former occupation as an air conditioner repairman, which was a highly physically demanding job.  On VA psychiatric examination that same month, the examiner concluded that the Veteran's debilitated physical condition (secondary to hepatitis C), as well as his memory deficits, which he reported as being present since the July 1988 CABG, rendered him unable to perform the job for which he had been trained.  A June 1996 VA Social & Industrial Survey concluded that the Veteran's social and occupational deficits stemming from his hepatitis C were "clear."  In an August 2005 letter, the physician who performed the Veteran's June 2003 cholecystectomy stated that as a result of his hepatitis C, the Veteran had no energy and had chronic abdominal pain, as a result of which he would never be able to do any physical type of labor in the future.  Finally, on VA examination in March 2011, the examiner determined that fatigue and weakness associated with the Veteran's hepatitis C with cirrhosis of the liver had a significant negative impact on his ability to work.

However, the record also contains evidence weighing against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hepatitis C.  On VA examination in March 2000, the Veteran reported the onset of debilitating fatigue after his 1988 CABG, but also reported that he was currently building a house.  Due to the Veteran's report of building a house, and clinical evidence showing that the Veteran walked regularly, the examiner determined that the Veteran was not chronically fatigued, but rather that he did not "feel rested."  Accordingly, the examiner opined that the Veteran's hepatitis C alone would not prevent gainful employment.  Similarly, on VA examination in November 2006, the examiner determined that the Veteran's complaints of fatigue were more likely a result of fear of overworking his heart combined with a sedentary lifestyle.  The examiner did not provide a rationale for this conclusion.

Turning now to the Veteran's service-connected right upper extremity disabilities, the Board finds again that the evidence of record supports a conclusion that the Veteran is unable to work as a result of his service-connected disabilities.  Specifically, in an undated clinical record, the Veteran's treating physician opined that the Veteran would be unable to use his right arm for any type of labor in the future.  In addition, despite that the physician conducting the June 2004 examination of the Veteran's right upper extremity did not offer an opinion specifically addressing the Veteran's employability, the examiner noted that as a result of his right upper extremity disabilities, the Veteran was unable to work as a carpenter or electrician, was unable to drive, and unable to use his right arm in amateur bee-keeping work.  He had no sensation in the third, fourth, or fifth digits of the right hand, and was unable to grip things.  He dropped items held in that hand.  In October 2004, a physician opined that the Veteran was unable to use his right arm for any work above the level of the mid-chest.

However, as with the Veteran's hepatitis C, the record also contains evidence weighing against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected right upper extremity disabilities.  On VA examination in May 2000, the examiner opined that the Veteran would be able to follow substantially gainful employment with regard to his left elbow.  This examiner did not consider the effect of the Veteran's service-connected right shoulder or right ulnar neuropathy disabilities.  As such, it is unclear whether the examiner would have reached the same conclusion, had those disabilities been considered.

Despite that there is evidence weighing against a finding that the Veteran is unemployable as a result of his service-connected disabilities, the Board concludes that the more probative evidence of record supports a finding that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The VA examiners who determined that the Veteran's hepatitis C did not render him unemployable appear to have dismissed his complaints of fatigue as overstated, given the comparatively better laboratory and physical findings.  However, as noted by the May 1998 examiner, fatigue is difficult to quantify, and may be severe even where liver damage is minimal.  As the Veteran has been very consistent in his reports of fatigue, and his physical activity appears to be moderated by the need for rest, the Board considers the Veteran's complaints to be credible.  As the Veteran is competent to report experiencing fatigue, and his statements are credible, the Board considers the Veteran's statements, and those of the physicians who felt that the Veteran was unemployable as a result of his hepatitis C, to be more probative than those of the physicians who felt that the Veteran was not rendered unemployable as a result of fatigue associated with his hepatitis C with cirrhosis.  The Board recognizes that the majority of opinions weighing in support of the Veteran's claim speak to his ability to engage in physically demanding labor.  Given the Veteran's occupational history as an electrician and, specifically, an air conditioner repairman, an occupation that is physically demanding, the Board considers these opinions to support a conclusion that the Veteran is no longer able to engage in the field in which he was trained.  Considering, however, that the Veteran has no education beyond high school, and his fatigue has been determined to have a significant negative impact on his employability, the Board finds, on balance, that the evidence of record supports a finding that the Veteran is unemployable as a result of his hepatitis C with cirrhosis of the liver.

With respect to the Veteran's service-connected right upper extremity disabilities, the record supports a finding at the very least that the Veteran cannot engage in physical labor as a result of those disabilities.  It appears that the Veteran is not precluded from all types of employment as a result of his service-connected right upper extremity disabilities.  Nevertheless, the combined effect of these disabilities with the disability associated with the Veteran's hepatitis C with cirrhosis of the liver on balance suggests that the Veteran is unemployable as a result of service-connected disabilities.  38 U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In this case, the Veteran does not have extensive education and has not been employed for many years.  Treating physicians have determined that he is unemployable due to his service-connected hepatitis C and that he has a limited ability to engage in employment as a result of his right upper extremity disabilities.  The Board acknowledges that the Veteran does have some non-service-connected conditions which interfere with his ability to work.  However, the severity of his service-connected disorders alone appear to have prevented his ability to work throughout the appeal period.  Given the nature and severity of the Veteran's service-connected hepatitis C with cirrhosis and right upper extremity disabilities, the Board finds that it would be extremely difficult, if not impossible, for the Veteran to perform gainful work on a sustained basis. 

Resolving the benefit of the doubt in the favor of the Veteran, the Board finds that since the Veteran submitted his claim for a TDIU rating, he has been and remains substantially precluded from gainful employment due to his service-connected disabilities.  Therefore, a TDIU rating is granted. 


ORDER

An increased initial rating of 60 percent for hepatitis C with cirrhosis of the liver is granted.

A total disability rating based upon individual unemployability is granted.


REMAND

In June 2009, the Board remanded the claim of entitlement to an increased initial rating for hepatitis C for the purpose of scheduling the Veteran for a VA examination to assess the nature and severity of his hepatitis C with cirrhosis of the liver.  The Board in part requested that the examining physician categorize the level of the severity of the Veteran's cirrhosis of the liver as "moderately severe," "severe," or "pronounced," and categorize the level of the severity of the Veteran's liver damage as "moderate" or "marked," as contemplated by 38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7345 (pre-July 2, 2001).  The Board additionally requested that the examiner address the Veteran's history (if any) and frequency of ascites, hepatic encephalopathy or hemorrhage from varices or portal gastropathy, the level of fatigue, malaise, anorexia, weight loss and hepatomegaly, and the number (if any) of incapacitating episodes during the past 12-month period, as contemplated by 38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7345 (post-July 2, 2001).  

On VA examination in August 2009, the Veteran denied having had any episodes involving ascites, hemorrhages, or encephalopathy.  He additionally denied having experienced any incapacitating episodes or hospitalizations for hepatitis C in the past 12 months.  Physical examination of the abdomen revealed hepatomegaly but no splenomegaly.  The examiner ordered an ultrasound of the abdomen but did not conduct any laboratory testing.  The impression was hepatitis C.

A February 2011 abdominal MRI revealed trace perihepatic ascites.

The Veteran underwent an additional examination for hepatitis C in March 2011.  In addressing the current nature and severity of the Veteran's hepatitis C, the examiner noted that the nature of hepatitis C was viral and progressive.  The examiner categorized the severity of the Veteran's hepatitis C as moderate, as he had been diagnosed with associated cirrhosis of the liver, and complained of fatigue and malaise, and physical examination of the abdomen revealed a liver that was palpable three fingerbreadths below the rib margin.  In addressing the level of liver damage, the examiner noted that there had not been a recent biopsy, but that a previous biopsy had confirmed cirrhosis.  Given that the Veteran had a confirmed diagnosis of cirrhosis, but had not needed a liver transplant, the examiner opined that the current level of liver damage was moderate, rather than marked.  The examiner additionally noted that there was no history of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  His level of fatigue was moderate and near constant.  He had a weight loss of 30 percent, compared to baseline.  The examiner did not address laboratory testing conducted in conjunction with the examination in addressing the current level of liver function.

In an April 2011 addendum to the March 2011 report of examination, the examiner stated again that the nature of hepatitis C was progressive.  The examiner classified the level of severity of the Veteran's hepatitis C as moderately severe, given his associated cirrhosis of the liver, his reports of fatigue and malaise, and the palpability of his liver three fingerbreadths below the rib margin.  The level of liver damage was also moderately severe, rather than marked or pronounced, as he had not needed a transplant, despite his diagnosis of cirrhosis.

In classifying the level of severity of the Veteran's liver damage as moderately severe, the examiner appears to have relied upon the Veteran's not having needed a liver transplant.  However, a review of the record reflects that the Veteran has been determined not to be a candidate for liver transplant, given his age and comorbid medical conditions.  Additionally, in determining that the Veteran's hepatitis C was not severe, the examiner did not address the trace perihepatic ascites seen on abdominal MRI in February 2011.  The presence of trace perihepatic ascites suggests worsening of his disability, as ascites had not previously been appreciated.  As neither the August 2009 nor the March 2011 examiner addressed the Veteran's ineligibility for liver transplant, and the March 2011 examiner did not address the trace perihepatic ascites seen on MRI in February 2011, and did not otherwise address the current status of his liver function, per laboratory test results, it is unclear to the Board whether the Veteran is entitled to a rating higher than 60 percent for his hepatitis C with cirrhosis.  Given the ambiguity, the Board finds that the evidence currently of record is inadequate to rate his entitlement to a rating higher than 60 percent, and that the deficiencies in the August 2009 and March 2011 reports of examination were not remedied by the April 2011 addendum to the March 2011 examination.  Accordingly, an additional remand, although regrettable, is necessary in order to fairly decide the merits of the Veteran's claim for a rating higher than 60 percent.

Lastly, the most recent VA clinical records in the claims file, dated in May 2011, show that the Veteran was scheduled for follow up care for his hepatitis C with cirrhosis.  Accordingly, on remand, records dated since May 2011 should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file records from the VA Medical Center in Charleston, South Carolina dated from May 2011 to the present.  All attempts to secure those records must be documented in the claims folder.  NOTE:  in a separate decision/remand being issued in tandem with this decision, the Board requested that VA clinical records dated since December 2010 be associated with the claims file.  For purposes of clarification, the association with the claims file of VA records dated since December 2010 will satisfy the remand directives.

2.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the nature and severity of his service-connected hepatitis C.  The examiner must review the claims file and a copy of this remand in conjunction with conducting the examination, and that review should be noted in the report of examination.

Following a review of the medical evidence in the claims file, obtaining a history from the Veteran (to include treatment and medication history), the physical examination, all laboratory tests that are deemed necessary, and any additional specialty examinations that are warranted, the clinician is requested to address the following five questions:

(1)  State whether, at any time during the pendency of the appeal, the severity of the Veteran's cirrhosis of the liver may be classified as "severe" or "pronounced" and whether the level of liver damage may be classified as "marked" (as contemplated by 38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7345 (pre-July 2, 2001)).  In offering an opinion as to the severity of the Veteran's liver damage, the examiner should address liver function as demonstrated by laboratory testing since March 1991, and state whether the Veteran's level of damage is appropriately categorized as moderately severe due to his not having needed a transplant, given that he is not deemed a candidate for liver transplant as a result of his age and comorbid medical conditions.  

(2)  Address the history (if any) and frequency of ascites, hepatic encephalopathy or hemorrhage from varices or portal gastropathy, the level of fatigue, malaise, anorexia, weight loss and hepatomegaly, and the number (if any) of incapacitating episodes during the past 12-month period (as contemplated by 38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7354 (post-July 2, 2001)).  In this regard, the examiner should address the significance of the trace ascites seen on abdominal MRI in February 2011, and state whether the Veteran has required tapping of ascites, and, if so, on how many occasions.  

(3)  Comment as to whether the Veteran has had recurrent hemorrhage from esophageal varices and impairment of health as a result of his hepatitis C with cirrhosis, or whether he has experienced near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

(4)  State whether, at any time during the pendency of the appeal, the Veteran has experienced generalized weakness attributable to his hepatitis C with cirrhosis, whether he has experienced substantial weight loss (a loss of greater than 20 percent of the individual's baseline weight (in this case, 254 lbs), sustained for three months or longer) attributable to his hepatitis C, and whether he has had persistent jaundice related to his hepatitis C with cirrhosis.

(5)  State whether, at any time during the pendency of the appeal, the gastrointestinal disturbance related to the Veteran's hepatitis C may be classified as marked, and whether the Veteran has experienced disabling symptoms requiring rest therapy related to his hepatitis C with cirrhosis.

3.  Then, adjudicate the claim for a rating higher than 60 percent for hepatitis C with cirrhosis of the liver.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


